DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 02-12-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Copies of the original documents being cited are required, only English language translations were provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobrin (US 20100304132)
Kobrin teaches a method for depositing a coating (abstract - the application of multilayered films/coatings on substrates), the method comprising:

Preparing coating chemicals with a coating reactor comprises a dispenser supplying the coating chemicals (para [0075], [0077], [0078], [0029]; figure 1 -- process chamber 102 would also be the coating reactor here; and as seen in figure 1, precursor storage containers 128 and 140 are coupled to the process chamber 102, and they would be the dispensers here; and a carrier gas is used to provide the precursor reagents onto the surface of the substrate, which would mean that the carrier gas is also coupled to the process chamber 102, although it is not shown In the figure), and a chemical verifier validating the coating chemicals supplied to the substrate (para [0049], [0040]; figure 1 - a computer driven process control system may be used to provide for a series of additions of reactants to the process chamber in which the layer or coating is being formed; and parameters that are controlled are thickness, chemical, and structural composition of an oxide-based layer, and pressure, temperature, and time, controlling any of which to the desired level may be considered a validation of that aspect of the coating chemical during deposition), and the coating chemicals covalently bond to the surface of the substrate (pare [0039] - "When the surface of the oxide-based layer is one containing --OH functional groups, the organic-based coating layer typically includes, for example end not by way of limitation, a silane-based functionality which permits covalent bonding of the organic-based coating layer to -OH functional groups present on the surface of the oxide-based layer. When the surface of the oxide-based layer is one capped with halogen functional groups, such as chlorine, by way of example and not by way of limitation, the organic-based coating layer includes, for example, an -OH functional group, which permits covalent bonding of the organic-based coating layer to the oxide-based layer functional halogen group")(claim 1).
Claims 2 and 3: Kobrin teaches that the surface activation and coating may be performed in the same or in different chambers [0085].
Claim 4: Kobrin further teaches controlling the vacuum pressure during operation (including activation and coating) [0046] and teaches using a vent coupled to the first chamber, wherein the vent to control that vacuum environment during processing (para [0075]; figure 2 - exhaust port 112 for the removal of reaction byproducts and is opened for pumping/purging the chamber 102). 
Claim 6: Kobrin further teaches the coating chemicals have a general formula of fluoroalkylsllane [CF3(CF2)a(CH2)b]cSiX4.c (where a= 0, 1, 2, ... to 20, b = 0, 1, 2 .... to 10, c = 1, 2 or 3; X =CI, Br, I or other suitable organic leaving groups) (para [0099] -- perfluorodecyltdchlorosilanes, which would be [CF3(CF2)7]SICI3, where a=7, b=0, c=1, and X=CI), which reads upon applicant’s claimed chemicals.
Claim 10: Kobrin further teaches the coating reactor further comprises a heating element, and the heating element converts a solvent of the coaling chemicals from the dispenser Into a reactive chemical vapor (para [0077]; figure 1 -- precursor 1 storage container 128 contains coating reactant Precursor 1, which may be heated using heater 130 to provide a vapor).
Claim 16: Kobrin teaches supplying a surface activation gas supply coupled to the first chamber (para [0075], [0031], [0047], [0145]; figure 1 - attached to process chamber 102 is a remote plasma source 110), wherein the surface activation gas supply supplies surface activation gas utilized for activating the surface of the substrate; and the plasma treatment affects the exposed surface enough to activate the surface of the layer being treated; an example would be in- situ oxygen plasma treatment, which activates reaction sites of the first organic-based layer and may be used as part of a process for generating an oxide-based layer or simply to activate dangling bonds on the substrate surface to provide active sites on the surface of the substrate; or providing either -OH or halogen moieties on the substrate surface using a low density oxygen plasma, or ozone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Vann (US 20030232381).
Claim 5: Kobrin does not teach an apparatus further comprising one or more filters coupled to the first chamber, wherein the one or more filter remove unwanted by products from the first chamber. 
Vann, on the other hand, is also directed towards an apparatus and method for coating substrates with first activating the substrate, like Kobrin, which can be by a plasma, .

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Nippon (JP 10-273779, using English language translation supplied by applicant) in view of Hannah (US 4365303).
Kobrin does not teach an apparatus wherein the chemical verifier comprises a verification chamber receiving the coating chemicals; at least one optical excitation source coupled to the verification chamber, wherein the at least one optical excitation source excites the coating chemicals In the verification chamber; and at least one optical detector coupled to the verification chamber, wherein the at least one optical detector monitors optical absorption or optical intensity of the coating chemicals in the verification chamber. 
Nippon, is also directed towards a CVD apparatus [0001].  It teaches that during CVD processing, the precursors used can degrade over time (becoming something other than the desired precursor material), which requires that the operation of the apparatus be stopped and the degraded precursor be replaced with the required precursor material.  It further teaches that it was hard to determine exactly when to perform this replacement [0005-0007].  In order to solve this problem, as shown in figure 1, it teaches placing, upstream of the substrate 1 containing chamber 3 [0010], a verification chamber 19 [0013], such that the precursor can flow from the source 5  into the verification chamber 19 (where it is received, claim 7) through the 4  and into the substrate containing chamber 3 [0010].  This verification chamber contains a chemical verifier, which passes some chosen range of light wavelengths through the precursor material such that the light is partially absorbed by the precursor (coating chemicals are excited by the provided light) and an optical detector (spectrophotometer) coupled to the chamber detects the light absorbance of the coating chemicals which identifies them and their current state and whether or not they are acceptable precursors [0013-0014].  As shown in figure 4, the verifier produces a spectra of the absorbance which fingerprints the chemicals and determines when action needs to be taken [0020].  Since Nippon teaches providing light of chosen wavelength range (exemplifying from UV to IR light wavelengths) in order to optically excite the coating chemicals, the presence of an optical excitation source to provide that light is readily apparent [0016].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include a verification chamber, as taught by Nippon, in the apparatus of Kobrin in order to be able to chemically verify that the coating chemicals are the desired ones (e.g. not degraded too much) and so avoid depositing with degraded chemicals or wasting coating chemicals when performing a deposition process.
As shown in figures 2 and 3, Nippon teaches a process of generating an optical profile of intensity relative to wavelength detected by the at least one optical detector to determine the degradation of the chemical composition when compared to an undegraded sample [0020]. However, it does not explicitly teach the presence of “onboard electronics” which are capable of generating something that represents an optical profile from the optical absorption data.
Hannah is also directed towards spectroscopy apparatuses which are designed to verify chemical substances (abstract), for example optical absorption spectroscopy apparatuses (col 3, lines 40-60).  It teaches that it is a great burden on spectroscopists to manually perform spectral analysis, so there is a great desire to use computers to assist the analysis of these spectra (col 1, lines 5-35).  As shown in figure 1, in order to incorporate this computer aided 12, which takes the data from the optical detector (spectrophotometer) 10 in order to be able to generate an spectra (an optical profile, so it is an optical profile generator) which is displayed as a printout 18 or on a display 14.  It teaches further including a digitizer module 19 (col 3, lines 60-68) in order to allow optical profiles (intensity versus wavelength) which have been printed out (generated by the optical profile generator) to be digitized into the computer system (col 4, lines 55-64).  It teaches that these digitized optical profiles are digitized into binary code (col 12, line 68 through col 13, line 1).  Hannah further teaches that these electronics are formed in a module of the system, particularly including on a circuit board, so they are onboard electronics (col 4, lines 17-55)
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include “onboard electronics” as claimed by applicant in the apparatus of Kobrin in view of Nippon, in order to generate and digitize optical profiles in order that computers can be used to aid in the analysis of the chemical analysis and so reduce the burden on spectroscopists (claims 7 and 9).


4. Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Hauptmann (US 20020093558).
Kobrin does not teach an apparatus further comprising a conveyor roller transporting the substrate, wherein the conveyor roller subjects the substrate to a radius of curvature equal to or between 1 mm to 5 m during deposition. Hauptmann, on the other hand, teaches an apparatus further comprising a conveyor roller transporting the substrate, wherein the conveyor roller subjects the substrate to a radius of curvature during deposition (para [0013], [0023] - a transport belt for the substrate; and using rails to transfer a substrate moving from an upstream part of the machine to the following fixing device and In doing so to elastically bend .
5. Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Baldauf (US 2006/0180272 A1).
Kobrin does not teach an apparatus further comprising a brush roller, wherein the brush roller separates fibers of the substrate during deposition. Baldauf, on the other hand, teaches an apparatus further compdsing a brush roller, wherein the brush roller separates fibers of the substrate during deposition (para [0012], [0013]; figures 4 and 5 - - using brush rollers to change the alignment of the fibers; such that the fibers are thereby pulled away from the laminate material web; and figures 4 and 5 show how the fibers with the help of the brush roller has become more voluminous). Therefore, it would have been obvious to one ordinary skilled in the art to use a brush roller to increase the volume of the fibers by opening them up, as taught by Baldauf, with the apparatus for depositing a coating that Kobrin teaches, because brushing of the textile cover layer of the laminate material results in an improvement in the hook and loop properties, and in a softer and more voluminous surface (Baldauf - para [001 1]).

 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Marshal (US 4383349).
Kobrin teaches the apparatus of claim 1; however, Kobrin does not teach an
Further using a compressed air nozzle supplying compressed air towards the substrate, wherein the compressed air separates fibers of the substrate during deposition. Marshal, on the other hand, teaches an apparatus further comprising a compressed air nozzle supplying compressed air towards the substrate, wherein the compressed air separates fibers of the substrata during deposition (col 1, In 1-7; abstract - opening of textile length multifilament bundles of coated and bonded glass fibers and forming them into a high velocity air carried stream of discretely separated textile length coated glass fibers). Therefore, it would have been obvious to one ordinary skilled in the art to use pressurized air to separate the fibers, as taught by Marshal, with the apparatus for depositing a coating that Kobrin teaches, because webs are not uniform and have a blotchy appearance, and they are also composed of clumps or aggregates that does not develop the tensile strength it would have if the fibers were completely separated; hence separation would avoid this (Marshal - col 1, In 9-34).
7. Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Marshal (US 4383349) in view of Baldauf (US 2006/0180272 A1).
This claim requires the features of claim 11 and 12. See the previous discussion of claims 11 and 12.
8. Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Zheng (US 20110268911).
Kobrin further teaches an apparatus wherein the surface activator comprises one or more UV light sources (pars [0145]); however, Kobrin does not teach one or more UV light sources generating ozone) plasma in a vicinity of the substrate.  Zheng, on the other hand, teaches one or more UV light sources generating ozone plasma in a vicinity of the substrate (para [0033]; claims 13-15 -- The process starts with exposing fibers or their nonwoven web to .
9. Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Asmussen (US 200602841 18).
Kobrin does not teach the surface activator comprises a treatment head providing a dielectric positioned between a top electrode and bottom electrode and a power supply coupled to the top electrode and bottom electrode. Asmussen, on the other hand, teaches teach an apparatus wherein the surface activator comprises a treatment head providing a dielectric positioned between a top electrode and bottom electrode and a power supply coupled to the top electrode and bottom electrode (pars [0082] - A metallic coating on one side forms a single grid ion extraction unit. The metallic coating will be electrically attached to a dc power supply. A return path for the current to the corona plasma is provided by placing another electrode within the plasma discharge at a location away from the extraction end. A double grid is formed by putting a metal film on both sides of the diamond dielectric membrane. Electrical connections are made to both sides of the dielectric membrane). Therefore, It would have been obvious to one ordinary skilled in the art to use a double grid by putting a metal film on both sides of the diamond dielectric membrane, as taught by Asmussen, with the apparatus for depositing a coating that Kobrin teaches, because the plasma sources are very small, i.e. of less than millimeter size, and must have nanoscale apertures and extraction grids. Additionally, the plasma sources are designed and packaged into the work cell to enable the positioning and processing with nanoscale precision. Scale down of the plasma source technology is not a simple extension of design and fabrication methods that are being developed for the .
10. Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobrin (US 20100304132) in view of Blanchard (US 6228557).
Claim 18: Kobrin does not teach a solution treatment system providing a trough for a treatment solution, wherein the substrata is transported through the treatment solution; and coolant rods positioned in the trough, wherein the coolant rods control a temperature of the treatment solution. Blanchard, on the other hand, teaches an apparatus further comprising a solution treatment system providing a trough for a treatment solution (abstract; col 4, in 1- 11; figure 1 – an apparatus for processing a lithographic printing plate precursor comprising an aluminum support, an image-receiving layer and a silver halide emulsion layer, said apparatus comprising a tank for holding a processing liquid: figure 1 shows the trough (element 4)), wherein the substrate Is transported through the treatment solution (col 4, In 4-11; col 5, In 29-40; figure 1 — An exposed printing plate precursor (Substrate) is fed, with the exposed side face upwards, between the driven input rollers (1) and (2), being guided by the first guide roller (3) into the trough of developer (4) lying above the guide plate (5). The plate precursor then passes under the second guide roller (6), which may or may not be driven, still Immersed in the developer, and finally leaves the tank (9) through a set of driven exit rollers (7) and (8)); and coolant rods positioned In the trough, wherein the coolant rods control a temperature of the treatment solution (col 5, In 29-40; figure 1 - use of heating element (10) and cooling cells (11) to control the temperature). Therefore, it would have been obvious to one ordinary skilled in the art to use a double grid by putting a metal film on both sides of the diamond dielectric membrane, as taught by Blanchard, with the apparatus for depositing a coating that Kobrin teaches, in order to control the temperature externally using of heating 
Claim 19: Kobrin and Blanchard teach the apparatus of claim 18, and Blanchard further teaches an apparatus wherein the solution treatment system further comprises a
metal roller that is grounded (col 9, In 60-67; figure 2 -- earthed metal rollers shown in figure 2, as elements 2 and 8).
Claim 20: Kobrin and Blanchard teach the apparatus of claim 18, and Kobrin further teaches an apparatus wherein the solution treatment system further comprises an air handier, and the air handler blows cold gas at an interface of the substrate and treatment solution (para [0137] - Each specimen was Immersed into distilled water present in a 6 inch diameter round glass dish, without any means for circulating the water around the sample, and was allowed to stand in the water at atmospheric pressure and at room temperature. After the time period specified, each specimen was blown dry using a gentle nitrogen gas sparging).
Allowable Subject Matter
Claim8  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim 8 is not fairly taught or suggested by the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOEL G HORNING/Primary Examiner, Art Unit 1712